DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), reflected in claims 1-13 in the reply filed on 06/01/2022 is acknowledged. Claims 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent application number DE 10 2020 110 072.8, filed on 04/09/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Abstract
The abstract filed 03/30/2021 appears to be acceptable.
Drawings
The drawings filed 03/30/2021 appears to be acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MUKAI et al. (US 20180012762 A1) in view of Naito (US 20180350962 A1).

Regarding independent claim 1, MUKAI et al. teach “A vertical power semiconductor device (fig. 1A-1B; ¶¶ 0046-0056), comprising:
a semiconductor body having a first main surface and a second main surface opposite to the first main surface along a vertical direction;
a drift region (1) in the semiconductor body, ….;
a field stop region (10) in the semiconductor body between the drift region (1) and the second main surface, 
the field stop region (10) including a plurality of impurity peaks,
wherein a first impurity peak (10a/10b/10c/10d) of the plurality of impurity peaks has a larger concentration than a second impurity peak (11b) of the plurality of impurity peaks,
wherein the first impurity peak (10a/10b/10c/10d) includes hydrogen and the second impurity peak (11b) includes helium”.
But MUKAI et al. are silent upon the provision of wherein the drift region including platinum atoms.
However, MUKAI et al. teach a defect layer 11a in the drift region (1) comprising Helium (fig. 1; ¶¶ 0053-0054). Another art Naito of the same assignee describe a similar device (fig. 2; ¶¶ 0066-0067) comprising a similar defect layer (36). Naito further teach the defect layer (36) includes ‘a rare gas element such as helium or neon, or a metal element such as platinum’ (¶ 0066).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of MUKAI et al. and Naito to include Platinum in the drift (defect) region according to the teachings of Naito as “This can improve a reverse recovery characteristic of the diode section 80, and additionally suppress crowding of the carriers in the vicinity of the boundary to thereby improve switching withstand capability with respect to a turn-off, a reverse recovery, a short-circuit and so on”. See Naito, ¶ 0066. 

Regarding claim 2, “The vertical power semiconductor device of claim 1, wherein a first vertical distance between the first impurity peak and the second impurity peak ranges from 0µm to 5µm”, MUKAI et al. do not explicitly mention the vertical distance between the first impurity peak (10a/10b/10c/10d) and the second impurity peak (11b). However, MUKAI et al. teach another larger distance (t1) in fig. 1B, fig. 5 as 10µm (¶ 0075). The teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 3, MUKAI et al. further teach,” The vertical power semiconductor device of claim 1, wherein a third impurity peak (10b/10c etc) of the plurality of impurity peaks is disposed at a third vertical distance from the second main surface that differs from 0 to 300nm from a second vertical distance of the second impurity peak (11b) with respect to the second main surface, and wherein the third impurity peak includes hydrogen”.  

Regarding claim 4, MUKAI et al. further teach, “The vertical power semiconductor device of claim 3, wherein a concentration of the third impurity peak (10b/10c) is larger than a concentration of the second impurity peak (11b)”.

Regarding claim 5, MUKAI et al. further teach, “The vertical power semiconductor device of claim 3, wherein a fourth impurity peak (11a) of the plurality of impurity peaks includes helium and is disposed at a fourth vertical distance from the second main surface, and wherein the third vertical distance ranges between the second vertical distance and the fourth vertical distance”.

Regarding claim 6, MUKAI et al. further teach, “The vertical power semiconductor device of claim 1, wherein a vertical distance between the second impurity peak (11b) and the second main surface is larger than a vertical distance between the second main surface and the first impurity peak (10a/10b/10c/10d)”.
Regarding claim 7, MUKAI et al. further teach, “The vertical power semiconductor device of claim 1, wherein a vertical distance between the second impurity peak (11b) and the second main surface is smaller than a vertical distance between the second main surface and the first impurity peak (10c)”.

Regarding claim 8,” The vertical power semiconductor device of claim 1, wherein a ratio between a peak concentration of the first impurity peak and a peak concentration of the second impurity peak ranges from 10 to 1000”, MUKAI et al. teach the peak concentration of the first impurity peak (10a/10b/10c/10d) is larger than a peak concentration of the second impurity peak (11b). While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization. The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 9,” The vertical power semiconductor device of claim 1, wherein a helium peak concentration of the second impurity peak ranges from 1x1016 cm-3 to 2x1018 cm-3”, MUKAI et al. do not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization. The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 10, “The vertical power semiconductor device of claim 1, wherein a maximum concentration of platinum in the drift region ranges from 5x1012 cm-3 to 3x1014 cm-3”, Naito does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization. The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 11, NAITO further teaches, “The vertical power semiconductor device of claim 1, wherein the drift region (18) has a vertical extension from the field stop region (20) to a pn-junction (14-16), and wherein a maximum concentration of hydrogen (zero Hydrogen) in the drift region is smaller than a concentration of platinum (36) along at least 50% of the vertical extension of the drift region (18)”.

Regarding claim 13, MUKAI et al. further teach, “The vertical power semiconductor device of claim 1, wherein a maximum hydrogen concentration in the field stop region (10) is at least a factor of 5 larger than a maximum hydrogen concentration (zero Hydrogen) in the drift region (1)”.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 12, the prior arts teach do not teach wherein the platinum atoms in the drift region are configured as platinum-hydrogen complexes and substitutional platinum, and wherein a maximum concentration of the platinum-hydrogen complexes in the drift region is smaller than a concentration of the substitutional platinum along at least 50% of the vertical extension of the drift region.

Examiner’s Note
The prior arts cited in PTO-892 but not used in the current rejection are related to the claimed novelty. 
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817